Opinion by
Walker, J.
The sample consists of a crude imitation of a gijn, having a crank, and a clapper, which makes a noise as the crank is turned. Plaintiff’s witness, in charge of sales for the plaintiff company, testified that he sold such articles at wholesale to dealers or merchants who handle carnival goods; that he had seen them used at New Year’s Eve parties, Hallowe’en parties, and at the Sacramento Fair; and that at the latter place he observed only children using them but was unable to say on the other occasions whether they were used by children or adults. On the record, presented it was held that the plaintiff has failed to overcome by competent material evidence the presumption of correctness of the collector that the articles are used for the amusement of children. The protest was therefore overruled.
Dallinger, J., concurring.